Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-25 have been reviewed and are addressed below.  Claim 1 has been cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 2-25 are drawn to a system which is/are statutory categories of invention (Step 1: YES). 
Independent claim 2, 14 recite “questionnaires configures to be predictive of the respective patient’s likelihood of adhering to the personal respiratory prescription wherein each of the one or more questionnaires comprises one or more questions”, “receive a response to one or more questions to the respective questionnaire from the respective patient”, “process each of the one or more responses by weighting each of the one or more responses based on a predetermined criteria”, “determine a total weighting based on the weighting of each of the one or more responses”, “based on the total weighting determine a respective risk profile for the respective patient’s likelihood of adhering to the personal respiratory prescription”, “based on the determined risk profile, send one or more messages to remind the respective patient of the personal respiratory prescription”. 
The recited limitations, as drafted, under their broadest reasonable interpretation,  covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity”. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES). (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims recite the additional element of “one or more medical devices, wherein each medical device of the one or more medical devices is associated with one of the one or more patients, where each of the one or more medical devices comprise a blower and a controller, wherein the controller is configured to control the blower so that the respective medical device provides personal respiratory therapy to the respective patient according to the personal respiratory prescription”, “ a computer system comprising a database a processor, and a memory”, “transmit the respective questionnaire to the respective patient communication device”, which are nominal or tangential addition to the abstract idea and as such amounts to extra-solution activity. The addition of insignificant extra-solution activity does not amount to an inventive concept when the limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. See: MPEP 2106.05(g). 
That the abstract idea may be performed by specifically “computer system”, “database, “flow therapy device”, “server”, “patient communication device”, “computer”, “communication interface”, “display”, “respiratory therapy device”, “blower”, “patient communication device”, are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion 
- paragraph 120 where “computer system/management server 11b retrieves the questions or questionnaire (hereinafter: questionnaire) from the database 11a and delivers it to a patient communications device 12 through a communications interface 11c via a suitable communications channel 14. The patient communications device 12 could be, for example, a computer, a smart phone (mobile telephone), PDA, landline telephone, web enabled device, or any other device with which the server 11 can communicate with”. 
Paragraph 6 recites “flow therapy apparatus, such as a CPAP apparatus or other breathing apparatus that provides pressure/high flow therapy”. Additionally, paragraph 120 recites “the patient communications device 12 could be, for example, a computer, a smart phone (mobile telephone), PDA, landline telephone, web enabled device, or any other device with which the server 11 can communicate with. The questionnaire can be communicated over any suitable communications network either wired or wireless, such as a mobile telephone communication network, or WAN such as the internet, using any suitable mode such as text message, email, web browser, instant messaging, app, widget or application, audio messaging (e.g. voice call/voicemail) or the like”.
This judicial exception is not integrated into a practical application. The claims recite the additional element of “one or more medical devices, wherein each medical device of the one or more medical devices is associated with one of the one or more patients, where each of the one or more medical devices comprise a blower and a controller, wherein the controller is configured to control the blower so that the respective medical device provides personal respiratory therapy to the respective patient according to the personal respiratory prescription”, “ a computer system comprising a database a processor, and a memory”, “transmit the respective questionnaire to the respective patient communication device”, which are nominal or tangential addition to the abstract idea and as such amounts to extra-solution activity. The addition of insignificant extra-solution activity does not amount to an inventive concept when the limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. See: MPEP 2106.05(g).
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 3-13, 15-25 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626